989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mark Jones LAMONA, Plaintiff-Appellant,v.Martin DONALSON, Jr., Defendant-Appellee,andJim Dooley; Leslie Coleman;  Steve Salmon, Defendants.
No. 93-6063.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 25, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-92-216-R)
Mark Jones Lamona, Appellant Pro Se.
Gary Elton Tegenkamp, WOOTEN & HART, P.C., Roanoke, Virginia;  W. Carrington Thompson, Chatham, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Mark Jones Lamona appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).1  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Lamona v. Donalson, No. CA-92-216-R (W.D. Va.  Dec. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.2

AFFIRMED


1
 The parties consented to jurisdiction of a magistrate judge under 28 U.S.C. § 636(c)(2)


2
 Because Lamona's notice of appeal is timely under  Houston v. Lack, 487 U.S. 266 (1988), we deny Donalson's motion to dismiss the appeal